DISMISS; and Opinion Filed July 12, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00739-CV

                           IN RE BABAK TAHERZADEH, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F16-12037-J

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Babak Taherzadeh has filed an original application for writ of habeas corpus in this Court

complaining that the order placing him on deferred adjudication in his criminal case is invalid for

a number of reasons. We do not have jurisdiction to consider an original application for writ of

habeas corpus filed in a criminal proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05; TEX.

GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th

Dist.] 2016, orig. proceeding) (per curiam).

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                                  /Bill Pedersen, III/
                                                  BILL PEDERSEN, III
                                                  JUSTICE
190739F.P05